Citation Nr: 0618845	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  05-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for status-post 
enterectomy with a duodenal ulcer and hiatal hernia, 
currently evaluated 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a postoperative left inguinal hernia.

3.  Entitlement to service connection for a stomach disorder, 
to include as secondary to a service-connected status-post 
enterectomy with a duodenal ulcer and hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which continued the 20 percent evaluation for 
status-post enterectomy with a duodenal ulcer and hiatal 
hernia; continued a noncompensable rating for a postoperative 
left inguinal hernia; and denied service connection for a 
stomach disorder, to include on a secondary basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

In an April 2006 letter, received at the Board in May 2006, 
the veteran requested a hearing by videoconference before a 
Veterans Law Judge.  This case should therefore be remanded 
to the RO to schedule the requested hearing.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 
7104(a) (West 2002) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.503, 20.704 (2005).  




Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

Schedule the veteran for a hearing at the 
Waco RO before a member of the Board by 
videoconference as soon as such a hearing 
is practically possible.  Thereafter, 
this case should be returned to the Board 
in accordance with applicable procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


